TURBOCHEF TECHNOLOGIES, INC.

SECOND AMENDMENT TO

2003 STOCK INCENTIVE PLAN

 

Background

 

TurboChef Technologies, Inc. (the “Company”) adopted its 2003 Stock Incentive
Plan (the “Plan”) on October 29, 2003. Under Section 4.1 of the Plan, the total
number of shares of Common Stock of the Company available for grant of Awards
under the Plan was six million (6,000,000) shares. Effective April 1, 2004, the
Company amended the Plan to increase the number of shares available for Award
grants to ten million (10,000,000) shares. The amended Plan was approved by
stockholders of the Company on July 19, 2004. Effective December 27, 2004, the
Company effected a 1-for-3 reverse split of its outstanding shares, and the
number of shares available for Award grants under the Plan adjusted pursuant to
Section 4.4 of the Plan to 3,333,333 shares. Under Section 13.1 of the Plan the
Committee, defined in the Plan as the Compensation Committee of the Company’s
Board of Directors, is authorized at any time to amend the Plan. The Company’s
Board of Directors deemed it advisable that the number of shares available for
grant of Awards be increased by an additional 2,000,000 shares, to a total of
5,333,333 shares, and by consent on June 6, 2005, the Board, including the
members of the Compensation Committee, approved the amendment and recommended it
for approval by the stockholders. On July 19, 2005, the amendment was approved
by the Company’s stockholders.

 

Amendment

 

The Plan, as amended, is further amended, effective July 19, 2005, by deleting
the first sentence of Section 4.1 thereof and substituting in lieu thereof the
following sentence:

 

Subject to adjustment as provided in Section 4.4, effective July 19, 2005 the
total number of Shares available for grant of Awards under the Plan shall be
five million three hundred thirty three thousand three hundred thirty three
(5,333,333) Shares, subject to Awards granted prior to the effective date, all
of which may be granted as Incentive Stock Options.

 

 

By authority of the Board of Directors

 

 

/s/ Dennis J. Stockwell

Dennis J. Stockwell

Secretary

 

 